Citation Nr: 0429075	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability characterized as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1951.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO denied service connection for major depression.  
The veteran filed a notice of disagreement (NOD) in April 
2002.  A statement of the case (SOC) was issued in July 2002, 
and the veteran filed a substantive appeal later that month.  

In his July 2002 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) in Washington, 
D.C.; however, the record indicates that in December 2003 the 
veteran withdrew his request for this hearing.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	There is no competent medical evidence of a nexus between 
any current depression and service, to include an alleged 
head injury therein.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability characterized as major depression have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2002 SOC, the April 2004 supplemental SOC 
(SSOC), and the RO's letters of July 2001, August 2002, and 
October 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its July 2001 letter, 
the RO notified the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  The RO also requested 
that the veteran provide any copies of service medical 
records (SMRs) in his possession, and if he did not have any 
such copies, to complete an enclosed NA Form 13055 (form to 
assist the National Archives and Records Administration 
(NARA) in reconstructing his medical information from 
service).  In an August 2002 letter sent to the veteran, the 
RO requested that the veteran provide more detailed 
information regarding claimed treatment at VA medical 
facilities, as well as provide authorization to enable it to 
obtain any further outstanding private medical records.  In 
its October 2003 letter, the RO informed the veteran of its 
recent efforts to obtain outstanding pertinent evidence, and 
requested that he provide any medical evidence that related a 
current disability to an in-service assault alleged by the 
veteran.  The RO further informed the veteran of the 
opportunity to submit any additional evidence in support of 
his claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the July 2002 SOC 
explaining what was needed to substantiate the claim within 
five months of the February 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of July 2001, 
August 2002, and October 2003; in response to those letters, 
the veteran has submitted an October 1992 letter from Dr. H. 
Bachman, a February 1993 letter from Dr. D. Bolter, a 
September 2001 personal statement, and a July 2002 statement 
from his spouse. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports dated June 2000 to 
September 2002 from the VA Medical Center (VAMC) in Mountain 
Home, Tennessee; has requested any outstanding treatment 
records from the VAMC in Salem, Massachusetts, and received a 
response from this facility that no treatment records were 
available for the veteran; and has obtained records 
pertaining to disability benefits from the Social Security 
Administration (SSA).  The RO has further obtained private 
treatment records dated January 1966 to July 1972 from a 
clinic at Olin Chemicals (the veteran's former employer) in 
Saltville, Virginia; dated September 1991 to October 1996 
from Family Care of Chilhowie, located in Chilhowie, 
Virginia; dated October 1994 from Woodbridge Hospital in 
Roanoke, Virginia; and dated December 1996 to November 2000 
from Dr. A. Rhinehart. Additionally, the RO has contacted the 
National Personnel Records Center (NPRC) on numerous 
instances, as well as the NARA, in an attempt to obtain any 
outstanding SMRs or service personnel records pertaining to 
the veteran.  With respect to the RO's attempts to obtain 
records from the NARA, the Board notes that the RO has 
requested all pertinent records based on information provided 
by the veteran in his August 1999 completed NA Form 13055 
(form to assist the NARA in reconstructing his medical 
information from service).  In July 2000, the NARA responded 
that some of the requested records were unavailable, and that 
the remaining records did not contain any references to the 
veteran or to any in-service incidents involving the veteran. 
Furthermore, a subsequent September 2001 completed NA Form 
13055 submitted by the veteran, as noted below, contained 
information that was either duplicative of the prior NA Form 
13055, or not specific enough to support a further records 
search. 

Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  The veteran has submitted an 
October 1992 letter from private physician H. Bachman, and a 
February 1993 letter from private physician D. Bolter.  The 
veteran has also submitted personal statements dated March 
1999 and September 2001, and a July 2002 statement from his 
spouse.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained. 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs are among those records presumed destroyed 
by a fire, during the 1970s, at the NPRC in St. Louis; hence, 
actual SMRs are not available.  

In August 1999, the veteran submitted a NA Form 13055, 
providing information regarding an an alleged in-service 
injury involving his head, hands, and fingernails, and listed 
on this form his unit, and the approximate dates and location 
of any medical treatment.  Thereafter, the RO requested from 
the NARA medical records dated during various time periods 
from 1949 to 1950 pertaining to various   treatment 
facilities affiliated with the veteran's unit (the 517th 
Military Police), as well as morning reports from the same 
time period from the veteran's unit.  In July 2000, the NARA 
responded that the requested records were either unavailable, 
or did not contain any references to the veteran or any in-
service incident in which the veteran was involved.  In 
September 2001, the veteran submitted another NA Form 13055, 
on which he provided the identical information on his alleged 
head injury that he had initially provided in August 1999, 
and also provided the year in which he underwent treatment in 
service for depression, although he did not list any specific 
months or approximate time of year for the latter course of 
treatment. 

The RO also requested from the NPRC the veteran's complete 
personnel file, and specifically requested any records 
pertaining to the veteran's alleged head injury that he 
suffered due to an assault in Karhlsrue, Germany, and that 
was investigated by the 517th Military Police unit during the 
summer of 1950.  In August 2002, the NPRC responded that the 
veteran's case was fire-related; while  personnel records 
pertaining to the veteran's discharge were provided, that 
organization indicated that it  was not able to provide 
anything further. 

Post-service treatment records from a private clinic at Olin 
Chemicals (the veteran's previous employer), , dated from 
January 1966 to July 1972, include the report of a May 1967 
general health evaluation, reflected reported complaints of  
headaches, nervousness, and insomnia at times.   

On VA examination in August 1974 (in connection with a claim 
for service connection for blackouts, dizzy spells, 
headaches, ear trouble, and sinusitis), the veteran reported 
that, while serving in Germany, he was robbed and was hit on 
the head with a concrete slab.  The veteran further stated 
that he was treated at a military clinic for a head wound, 
and that no fracture was found.  The veteran complained at 
that time of symptoms of intermittent headaches, pain in the 
frontal region, and dizziness.  The veteran also underwent 
psychiatric evaluation as part of this examination, at which 
time the veteran again reported the alleged assault that 
occurred in Germany.  According to the veteran, he was 
unconscious for a while following this incident, but he did 
not remember exactly for how long.  Also, he stated, since 
this injury he had experienced headaches and dizzy spells, 
though no blackouts.  The veteran further stated that he 
began drinking heavily while in service and had continued to 
do so.  The examiner noted that the veteran appeared tense, 
anxious, and depressed.  The psychiatrist evaluating the 
veteran assessed anxiety neurosis, with depression, chronic, 
and habitual excessive drinking.  
On the basis of these findings, the August 1974 examiner 
diagnosed, inter alia dizziness, blackouts and residuals of a 
head injury, by history, and  anxiety neurosis with 
depression, 

In a December 1974 rating decision, the RO denied the 
veteran's claim for service connection for blackouts, dizzy 
spells, headaches, ear trouble, and sinusitis.

Records from the private facility Family Care of Chilhowie, 
dated from September 1991 to October 1996, include a November 
1992 physician's assessment of anxiety secondary to 
undergoing a SSA disability determination for claimed back 
disability.  Records dated from August 1994 through October 
1994 document the veteran's symptoms of insomnia, memory 
difficulty, and loss of energy, and note a clinical 
impression of depression.  An April 1995 record noted an 
impression of a history of anxiety and depression. 

An October 1992 letter from private physician Dr. H. Bachman 
(submitted in support of a claim for SSA disability benefits) 
stated that the veteran was taking medication for anxiety, 
but otherwise did not identify any symptoms or diagnoses 
related to a psychiatric disorder.

In a February 1993 letter (also submitted in connection with 
the veteran's claim for SSA benefits), private psychiatrist 
Dr. D. Bolter indicated that the veteran experienced symptoms 
of irritability, depression, blunted affect, slow speech, 
difficulty concentrating, decreased energy, and insomnia.  
This physician further stated that the veteran served in 
Germany from 1948 to 1951, where he worked in a motor pool.  
Following service, the veteran worked at a large corporation 
for approximately 20 years, and later for a period of time as 
a truck driver.  Also noted was that following service the 
veteran drank heavily, and that he subsequently ceased using 
alcohol approximately ten years later.  Diagnoses included 
dysthymia, secondary type, late onset; psychological factors 
affecting physical condition; nicotine dependence; and 
alcohol abuse, in remission.   

An October 1994 treatment record from Woodbridge Hospital 
documents that on admission the veteran was complaining of 
depression with diminished sleep and appetite, and memory 
impairment.  The discharge diagnosis was major depression, 
recurrent, without psychosis.  

Treatment reports from Dr. A. Rhinehart, dated from December 
1996 to November 2000, document numerous assessments of 
depression.

In his March 1999 letter, the veteran stated that while 
stationed in Karhlsrue, Germany as a member of the 517th 
Military Police unit during service, he was robbed and beaten 
on a city street.  According to the veteran, after the 
incident he was transported to a base hospital by another 
military policemen from the 517th, where he stayed overnight 
for treatment.  He was then transferred to a military 
hospital in Heidelberg, Germany for x-rays and further 
treatment for wounds to his head.    

Outpatient records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, dated from June 2000 to September 
2002, include an August 2000 report of treatment by a VA 
psychiatrist reflecting the veteran's report that  he had 
been depressed on an intermittent basis.  The veteran further 
stated that his son had died in 1990 from alcoholism, and 
that two relatives had committed suicide over the past few 
years.  The examiner noted that the veteran was alert and 
oriented in all spheres, and had good eye contact.  The 
veteran's mood was slightly anxious and depressed, affect was 
mood congruent, and thoughts were goal oriented.  There were 
no auditory or visual hallucinations, no delusions, and no 
suicidal or homicidal ideation.  The examiner also noted that 
the veteran's prescribed psychotropic medication had helped 
to alleviate some of his symptoms of anxiety and depression.  
The psychiatrist diagnosed dysthymic disorder and 
bereavement.  An August 2002 report also includes a notation 
that medication was helpful in alleviating the veteran's 
anxiety and depression, and reflects an assessment of 
dysthymia.      

SSA disability records document the veteran's receipt of 
disability benefits since the early 1990s for a back 
disability,  and for varicose veins.  A January 1993 
memorandum associated with these records states that the 
evidence of record revealed a potential mental impairment, 
but further notes  that the evidence did not document a 
significant mental impairment, as the veteran at that time 
had never undergone psychiatric hospitalization or treatment 
from a psychiatrist or psychologist.   

In a July 2002 statement, the veteran's spouse stated that 
she had observed the veteran suffer from depression since she 
had met him.  She further stated that the veteran had related 
to her how he was assaulted during service while stationed in 
Germany, and that as a result of this beating he still has 
scars and welts on his head, scars on his fingers, residuals 
of a broken nose, and depression.  According to the veteran's 
spouse, the veteran also continued to suffer from blackouts 
intermittently, and headaches that were at times unbearable.    

In October 2003, the RO requested any outstanding treatment 
records from the VAMC in Salem, Massachusetts; that same 
month, the facility responded that no treatment records for 
the veteran were available. 

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

As noted above, the veteran's SMRs are unavailable in this 
case.  . While the RO also has contacted the NPRC to obtain 
any outstanding service personnel records that might have 
contained information as to an alleged in-service assault on 
the veteran and/or treatment for depression, no records other 
than those pertaining to the veteran's discharge are 
available, and additional efforts by the RO to obtain from 
the NARA alternative records have also proven unsuccessful.  
Thus, there are no contemporaneous records to establish the 
alleged veteran's in-service head injury.

However, even if the Board were to accept, as credible, the 
veteran's assertions as to his alleged head injury in 
service, the claim would nonetheless still be denied because 
an essential requirement for a grant of service connection-
medical evidence of a causal relationship between a current 
disability and service-has not been met.  

While an August 2000 VA psychiatrist has diagnosed the 
veteran with depression, and various private physicians since 
the early 1990s have provided similar assessments (thus 
indicating the presence of a current psychiatric disability), 
there is simply no medical evidence of a nexus between any 
current depression and service.  The earliest evidence of any 
psychiatric symptoms, a May 1967 treatment record from a 
private clinic at the veteran's place of employment, document 
the veteran's reported symptoms of nervousness and insomnia, 
though not depression, and also did not include any 
references to the veteran's service.  

There is otherwise no evidence of a nexus between any 
psychiatric diagnosis and service.  While an August 1974 
examiner assessed, inter alia, residuals of a head injury, by 
history, that examiner did not diagnose any psychiatric 
disability.  Further, the remaining medical records from VA 
and private treatment providers associated with the claims 
file document only the recent diagnosis and treatment of 
depression, and do not, in any respect, suggest a 
relationship between any such condition and the veteran's 
service.  A February 1993 letter from private psychiatrist D. 
Bolter, in particular, mentions the veteran's service with 
respect to his employment history, but does not discuss any 
medical conditions or injuries the veteran may have had 
therein.  There are also no specific references to any in-
service incidents or treatment during service for depression 
in VA medical reports since June 2000 from the Mountain Home 
VAMC.  Significantly, the veteran has not submitted or 
alluded to the existence of any medical evidence that 
demonstrates a medical relationship any current psychiatric 
disability and service.  

The Board has taken into consideration the assertions of the 
veteran and his spouse.  However, as a layperson without the 
appropriate medical training and expertise, neither is 
competent to provide a probative opinion on a medical matter, 
such as the etiology of current psychiatric disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under these circumstances, the Board determines that the 
claim for service connection for psychiatric disability 
characterized as major depression must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as there is no competent and persuasive evidence establishing 
that the criteria for service connection are met, that 
doctrine is not applicable to the claim on appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for psychiatric disability characterized 
as major depression is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



